Citation Nr: 1617549	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  08-06 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Berry, Counsel



INTRODUCTION

The Veteran served on active duty from July 1943 to August 1945, so during World War II.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In his February 2008 Substantive Appeal to the Board (on VA Form 9), the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board, in other words a Travel Board hearing.  A letter sent to him in November 2014 informed him that his hearing had been scheduled for December 10, 2014.  He failed to appear at the proceeding, however, so was marked a "no show".  He did not request to reschedule the hearing or provide good-cause explanation for missing the proceeding.  Therefore, the request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The Board remanded this claim in February 2015 for further development, including especially for a VA compensation examination since a medical opinion was needed to assist in deciding this claim.  After obtaining this opinion, and considering it, the Appeals Management Center (AMC) continued to deny this claim in a December 2015 Supplemental Statement of the Case (SSOC), so the claim is again before the Board for further appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The preponderance of the evidence shows the Veteran does not have a current diagnosis of a psychiatric disorder of any sort, so including of PTSD and anxiety disorder, despite his unfortunate experiences in combat.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for a psychiatric disorder, including for PTSD and/or anxiety disorder.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Ideally, this notice should be provided to a claimant before the Agency of Original Jurisdiction (AOJ), which, here, is the RO, initially adjudicates the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

If, however, for whatever reason this notice was not provided, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a Statement of the Case (SOC) or Supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated, rather preserved, in that the Veteran is still given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; but also the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and evidence presented with the claim and provide the claimant notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application - including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

A letter dated in May 2006 satisfied this duty-to-notify obligation.  Specifically, the letter duly advised the Veteran of the information and evidence needed to substantiate this claim, including as it specifically relates to PTSD.  He also was informed of his and VA's respective responsibilities in obtaining the necessary supporting evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence he identified.  Lastly, he was notified of how VA determines the disability rating and effective date once service connection is granted.  He therefore has received all required notice and, indeed, in the preferred sequence, that is, before initially adjudicating his claim in the October 2006 rating decision precipitating this appeal.

Furthermore, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of this claim.  The virtual (i.e., paperless) claims file contains his DD Form 214, VA treatment records, private treatment records, a VA examination report dated in December 2015, and his personal lay statements.

The Veteran's service treatment and personnel records are not in the claims file, only instead as mentioned his DD Form 214 (or equivalent).  In a case, as here, where the Veteran's service records are unavailable through no fault of his, there is a heightened obligation for VA to assist him in developing his claim and to provide reasons or bases for any adverse decision rendered without the benefit of these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a Veteran in developing facts pertaining to a claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records, such as Surgeon General's Office (SGO) abstracts or by contacting the National Archives and Records Administration (NARA)).  And although there is no presumption of service connection arising in this unfortunate circumstance, that is, no presumption that the missing records, if available, necessarily would support the claim, VA is obligated to exercise greater diligence in assisting the Veteran with the development of the evidence in support of his claim.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Cromer v. Nicholson, 19 Vet. App. 215 (2005).  It also has been held that VA must provide a thorough 'explanation to the [claimant] on how service records are maintained, why the searches undertaken constitute a reasonably exhaustive search, and why further efforts would not be justified.'  Dixon v. Derwinski, 3 Vet. App. 261 (1992).

But having said that, the Board must also reiterate that the O'Hare precedent does not raise a presumption that the missing medical records, if available for consideration, necessarily would support the claim.  That is to say, missing STRs do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The case law does not establish a heightened 'benefit of the doubt,' only a heightened duty of the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when a claimant's medical records have been lost or destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).

Thus, missing STRs, alone, while indeed unfortunate, do not obviate the need for the Veteran to still have competent and credible evidence confirming he has the condition being alleged and supporting his claim for service connection by suggesting a correlation between his claimed condition and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore, 1 Vet. App. at 406 and O'Hare, 1 Vet. App. at 367).

Review of the claims file, here, reveals that VA has fulfilled its heightened duty to assist the Veteran.  The RO requested information on prisoner-of-war (POW) dates and camp of confinement through the Personnel Information Exchange System (PIES) in February 2006.  The RO was informed that the record cannot be identified for this Veteran without his service number in March 2006.  The RO sent a request for separation documents to include DD Form 214 or equivalent, service medical records (SMRs), and POW information through PIES in May 2006.  The RO included that the Veteran was in the merchant marines.  The RO received a response in May 2006 informing it that the record cannot be identified based on the information furnished.  The RO requested that the Veteran send to the RO any military discharge records in his possession in a May 2006 letter.  He did not send any discharge records in response to that letter.  A Report of Contact form dated in October 2006 shows the RO contacted him via telephone informing him that it needed his SMRs in order to process his claim.  He indicated that he did not have any copies of his SMRs.  Thereafter, the RO sent an email to the Records Management Center (RMC) in October 2006 requesting assistance in obtaining his service records.  The email noted that it had sent a PIES request and had received the response that a service number was needed; however, the RO does not have the service number because it did not have a copy of the Veteran's DD Form 214 (or equivalent).  The Veteran's service, instead, had been verified through VADS.  A response was received in October 2006 that, based on the service dates in BIRLS, the records are filed at the National Personnel Records Center (NPRC), which is a military records repository that will need a service number to locate the records.  The RO ultimately made a formal finding of unavailability of the Veteran's SMRs, POW status, and separation documents in an official October 2006 memorandum.  Thereafter, a copy of his DD Form 214 was associated with his claims file.  The DD Form 214 shows that he received the Mediterranean Middle East War Zone Medal and Merchant Marine Combat Medal, supporting his assertion that he engaged in combat during service.

In cases, as here, where a Veteran asserts entitlement to service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  And this statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence to establish the occurrence of the claimed disease, injury or event in service.  If the Veteran engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of his service.  Id.

The Federal Circuit Court has held that in the case of a combat Veteran, not only is the combat injury presumed, but so too is the disability due to the combat injury in service.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  But to establish entitlement to service connection, there must be evidence of a current disability and a causal relationship (meaning "nexus") between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The Board is required to apply the section 1154(b) presumption to whether the claimed injury occurred as well as the separate issue of whether the Veteran suffered the claimed ensuing disability while on active duty.  For example, a Veteran would then only have to show that the disability he or she incurred in service was a chronic condition that persisted in the years following active duty.  This basically establishes that the injury in service resulted in permanent disability.  See generally Reeves.


As already alluded to, the Board remanded this claim in February 2015 to obtain all outstanding psychiatric treatment records identified by the Veteran and to provide him a VA compensation examination for a necessary medical opinion.  The RO/AMC sent a letter to him in March 2015 requesting that he identify all pertinent evaluations or treatment for his psychiatric disorder, and to complete the enclosed medical release form (VA Form 21-4142), so the RO/AMC could obtain the records for him, therefore on his behalf.  He did not respond to the letter.  A May 2015 Report of Contact form reveals that the RO/AMC also contacted him in May 2015 via telephone to verify his current address and phone number.  He was also asked to identify any treatment for his psychiatric disorder.  He informed the RO/AMC that he had no private health care providers, nor was he seeing any VA health care providers for his disability.  The claims file contains a December 2015 VA examination report.  The December 2015 VA mental health examination report reflects that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history from him and evaluating his mental status.  The examiner discussed the relevant evidence of record and documented the results of the evaluation.  After doing all of that, the examiner provided an explanation for her ultimate determination that the Veteran does not have a current diagnosis of a psychiatric disability.  Therefore, considering all that has occurred, the Board finds the VA examination adequate for adjudication purposes and that the VA examiner addressed the issues raised by the Board in the February 2015 remand.  Accordingly, there has been compliance - certainly substantial compliance - with the Board's February 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In conclusion, then, the record has been developed to the extent possible.  The Veteran will not be prejudiced by appellate consideration of his claim at this juncture, that is, without directing or accomplishing any more notification and/or development action. 

II.  Criteria and Analysis

The Veteran contends that he has a current psychiatric disorder (specifically PTSD) owing to his military service, especially his time in combat.

Establishing entitlement to service connection generally requires having probative (meaning competent and credible) evidence of:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation ("nexus") between the disease or injury in service and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection for PTSD, in particular, requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (meaning in accordance with the Diagnostic and Statistical Manual of Mental Disorders (DSM)), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015); Cohen v. Brown, 10 Vet. App. 128 (1997).

Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements required of service connection by demonstrating continuity of symptomatology since service - but only for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These § 3.309(a) chronic disabilities, per se, include psychoses.  According to 38 C.F.R. § 3.384, "psychoses" include the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

So as is apparent, PTSD and anxiety disorder do not constitute psychoses (rather, are neuroses) and, therefore, are not entitled to this pleading-and-proof exception.

In assessing whether the Veteran is entitled to service connection for a psychiatric disorder, including PTSD, the evidence of record most fundamentally must show that he has a current diagnosis of this claimed disability.  Under VA law, the cornerstone of a valid claim for service connection is that there must be competent and credible evidence of the present existence of the disability being claimed.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.").  See, too, Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997); Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).


Post-service private and VA treatment records do not document a current diagnosis of a psychiatric disorder of any sort.  A VA treatment record dated in April 2007 indicates the Veteran reported being under a lot of stress because he had lost his house and his wife had died recently.  The evaluating neurologist observed the Veteran had anxiety and referred him to psychiatry, but only because of these unfortunate situational events that had occurred in his personal life as a civilian, not instead owing to anything that had occurred many years earlier, indeed decades before, because of his military service.  This evaluating neurologist also explained that he was sending a letter to the Veteran's primary care physician providing information regarding the Veteran's primary care problems, including this situational anxiety.  This treatment record does not, however, show the Veteran received an actual diagnosis of anxiety disorder or other mental illness, including PTSD, and certainly not attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Equally significant is that there is no other indication in the medical records in the virtual file that the Veteran has a current diagnosis of a mental health disorder, including PTSD and anxiety disorder, and this is true since the filing of the claim for this alleged disorder.

But to give him maximum opportunity to show he has this alleged condition, the Board as mentioned remanded this claim in February 2015, partly to have the Veteran undergo a VA compensation examination for a mental status evaluation assessing whether he has any psychiatric illness of note.  He underwent this requested VA mental health examination in December 2015, and the examiner determined the Veteran did not meet the diagnostic criteria for a mental disorder to include PTSD.  The examiner observed the Veteran had depressed mood, mild memory loss, speech intermittently illogical, obscure, or irrelevant, and impaired judgment.  The examiner also observed that the Veteran was an elegantly dressed 92-year old.  He was often tangential and the examiner had difficulty getting him back on topic.  He was forthcoming, willing, and able to provide information.  Details seemed consistent, with the exception of dates.  Ultimately, though, the examiner determined this was more the effect of a long life and normal aging than a separate illness.  The Veteran's affect was full range and mood appropriate to content.  His mood alternated between sad and euthymic.  He denied panic or anxiety and sat calmly.  The examiner determined that the Veteran's depressed mood is intermittent, per his statement and as witnessed during the interview.  He has sadness about his time as a POW.  However, there is no sign of a depressive illness.  He sleeps well, concentration is good, not anxious, and has no loss of interest in life.  He claimed to have friends and still had the capacity to love.  The examiner reported that the Veteran demonstrated emotional resilience in the interview and had a continued sense of purpose and great dignity.  He demonstrated healthy sadness about the events in his life.

So considering the evidence of record, including that obtained on remand, the Board finds that the preponderance of it shows the Veteran does not have the required current diagnosis of a psychiatric disorder, including of PTSD and/or anxiety disorder.  To the extent he has experienced anxiety, etc., or continues to, it has been attributed to unfortunate events in his civilian life and simple aging, not instead to anything that occurred during his military service, whether inside or outside the context of combat or purportedly as a POW.

The Veteran, himself, is only competent to comment on symptoms he may have personally experienced, not the cause of them, and, in particular, whether they are attributable to a particular diagnosis or an incident of his military service.  PTSD and anxiety disorder are not the type of "simple" conditions that are readily amenable to mere lay diagnosis, like, for example, varicose veins, a broken leg, a separated shoulder, pes planus (flat feet), or tinnitus (ringing in the ears).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  Lay persons have been found not competent to provide evidence in more complex medical situations.  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Here, the Board did indeed obtain a medical opinion on this determinative issue of whether the Veteran has a mental disorder of some sort, and not only was the opinion obtained entirely unfavorable to the claim, concluding he does not, there consequently was not the additionally-required attribution of this (for all intents and purposes) non-existent condition to his military service.

Therefore, in weighing the probative value of the competent and credible evidence of record, the Board finds the Veteran has not met his threshold preliminary burden of proof by showing he has this claimed disorder.  He does not have the requisite current diagnosis of PTSD that is in accordance with VA regulation, namely, 38 C.F.R. § 4.125(a), which as mentioned in turn refers the rater to the DSM.  The benefit-of-the-doubt doctrine found at 38 C.F.R. § 3.192 is inapplicable because the preponderance of the evidence is against the claim for the reasons and bases discussed.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

This claim of entitlement to service connection for a psychiatric disorder, including PTSD and anxiety disorder, is denied.




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


